DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
In claim 1, line 20, the phrase “a side arm” appears to have been intended to recite to the effect of - - one of said side arms - - since two “side arms” in line 2 have already been claimed.
In claim 10, lines 15 and 19, each occurrence of “displacable” should be changed to - - displaceable - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 depends from canceled claim 3.  Therefore, claim 4 fails to further limit subject matter of a claim upon which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form. 
Allowable Subject Matter
Claims 1 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to suggest of make obvious, the claimed buckle, viewed as a whole, requiring the following structure of a crossbar that forms part of a locking element, the locking element being displaceable between a closed position, in which the crossbar extends between the side arms such that a load strap positioned between the cam and the crossbar is laterally constrained by the side arms (12, 13), and an open position, in which the crossbar is separated from at least one of the side arms, such that a load strap is laterally insertable between the cam and the crossbar, and the locking element is displaceable such that the main axis of the crossbar remains perpendicular to the side arms during a displacement between the closed position and the open position of the locking element, wherein the locking element is pivotably connected to one of the side arms and pivotably displaceable between the closed position and the open position of the locking element.
Regarding claim 10, the prior art of record fails to suggest of make obvious, the claimed buckle, viewed as a whole, requiring the following structure of a crossbar that forms part of a locking element, the lock element being displaceable between a closed position, in which the crossbar extends between the side arms such that a load strap is positioned between the cam and the crossbar is laterally constrained by the side arms, and an open position, in which the crossbar is separated from at least one of the side arms, such that a load strap laterally insertable between the cam and the crossbar, and the locking element is displaceable such that the main axis of the crossbar remains perpendicular to the side arms during a displacement between the closed position and the open position of the locking element, wherein the locking element is displaceable by translation along a direction perpendicular to the main axis of the crossbar.
To conclude, each claim is allowable because each claim recites a combination of elements not disclosed or suggested by any of the references of record, taken alone or in combination. The invention resides in the combination of elements as variously recited in the claims, and not in the presence of any one or a few particular elements or limitations. Further, it is to be understood that each claim stands on its own merits.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Belt/strap coupling devices by Sloan (U.S. Patent Publication No. 2017/0065033 A1) and Van Boxtel (U.S. Patent No. 10,682,944) each are configured to provide a belt/strap end to readily attach onto their devices.  However, each of Sloan’s and Van Boxtel’s belt/strap attaching configuration are structurally different than the applicant’s crossbar of the claimed buckle. 
Takkinen (WO 2014154947 A1, cited by applicant) appears to be the closest prior art to the subject matter of the claimed buckle.  Takkinen (‘947) discloses a buckle (100) for fastening a load strap (110), comprising: a buckle frame (126) having two substantially parallel side arms (126a,b), a crossbar (127b) extending between said side arms (126a,b) along a main axis, the main axis being substantially perpendicular to the side arms (126a,b), a cam (150) arranged between the side arms (126a,b), the cam (150) being pivotable between a clamping position, in which a load strap (110) inserted between a gripping portion (152) of the cam and the crossbar (127b) is clamped, and a release position, in which a clearance between the gripping portion (152) and the crossbar (127b) is increased.
Takkinen (‘947) doesn’t disclose the crossbar (127b) forming part of a locking element, where the locking element is displaceable between a closed position, in which the crossbar extends between the side arms such that a load strap positioned between the cam and the crossbar is laterally constrained by the side arms, and an open position, in which the crossbar is separated from at least one of the side arms, such that a load strap is laterally insertable between the cam and the crossbar, and wherein the locking element is displaceable by translation along a direction perpendicular to the main axis of the crossbar.  
Takkinen’s (‘947) crossbar/spindle (127b) requires a fastening surface (128) fixed to the crossbar (127b) to which a strap (110) is frictionally engaged against and between the fastening surface (128) of the crossbar (127b) and a fastening surface (152) of a latch (150).  Takkinen (‘947) further relies on another latch (140) rotatedly mounted on one side arm (126) to rotate and engage upon a side end portion of end 124 to close an exit of a strap receiving slot (130) to prevent an exit of the strap (110) from the slot (130), as shown in Figures 1a-1c.
The prior art of record fails to suggest or make obvious to modify the crossbar of Takkinen (‘947) buckle.  For instants, the prior art of Hanson (U.S. Patent Publication No.  2010/0064489 A1, cited by applicant) may be considered the closest teaching of a belt/strap/line tensioning device having a movably mounted crossbar (represented by any of pin bodies 70a, 70b, 70c, &  70d).  However, to modify Takkinen’s buckle to have the movably mounted crossbar of Hanson (‘489) would require more than a mere substitution of the crossbars, but rather a substantially structural reconstruction which would defeat the operation of Takkinen’s buckle to which the strap is frictionally secured between each fastening surface (128, 152).   Takkinen’s states (page 4, lines 16-17) “The surface 128 is fixed to a transverse attachment spindle 127b, ..”.  Takkinen provides no disclosure for the spindle (127b) to be removed from the buckle frame (120).  To modify Takkinen’s buckle frame by reconstructing the frame (120) to require a removable crossbar, to remove the latch (140) would defeat Takkinen’s buckle to enable a strap to enter end exit from an arm side of the buckle frame.  Furthermore, the crossbar 
(pin bodies 70a, 70b, 70c, &  70d) of Hanson’s device is solely for retaining a strap end thereon, and provides no fastening surface to secure a strap between a fastening surface of the crossbar and a fastening surface of a cam latch.  Therefore, it would not be obvious to one of ordinary skill in the art and before the effective filing date of the invention, to have modified Takkinen’s buckle having the pin of Hanson. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/Primary Examiner, Art Unit 3677